COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Phuongvi An Nguyen, Baytown Manor Apartments LLC, and
                            PVN, Inc. v. Richard Mik and Sky 3d Investments, LLC.

Appellate case number:      01-14-00640-CV

Trial court case number:    2014-38632

Trial court:                214th District Court of Harris County

        This appeal was stayed pursuant to the Suggestion of Bankruptcy filed in this
Court on July 29, 2014, stating that appellant, Baytown Manor Apartments, LLC, had
filed a bankruptcy petition in the United States District Court for the Southern District of
Texas, which was assigned case number 14-34092. See TEX. R. APP. P. 8.2; see also 11
U.S.C. § 362(a) (automatic stay in bankruptcy). Through the Public Access to Court
Electronic Records (“PACER”) website, the Court has learned that appellant’s
bankruptcy case was dismissed on November 21, 2014. Accordingly, the Court directs
the Clerk of this Court to reinstate this appeal as an active case on the Court’s docket.
        However, although the filing fee has been paid, the reporter’s record had not been
filed according to the info sheet filed on July 30, 2014. Thus, appellants are ORDERED
to request and pay, or make arrangements to pay, for the reporter’s record within 30 days
of this order, or this Court may set the briefing schedule and decide this appeal on those
issues or points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c).
        Finally, because the clerk’s record also has not been filed, appellants are
ORDERED to request and pay, or make arrangements to pay, the district clerk for the
clerk’s record fee, and file evidence of such payment with the Clerk of this Court within
30 days of the date of this order, or this appeal will be dismissed for want of
prosecution without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: August 16, 2016